DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-3 and 5, filed April 25, 2022, are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima (JP10262385A) in view of Knab et al. (US20020152013A1, hereinafter “Knab”).
Regarding claim 1, Terijima discloses an opening-closing body drive device (Figs. 1-2, ¶s 1, 12-13) comprising: a motor (M; Fig. 1, ¶ 13) that opens and closes an opening-closing body (12; Fig. 2, ¶ 12); and a controller (20; Fig. 2, ¶ 13) that controls driving of the motor (M), the controller being configured to: recognize an arrested position (fully closed position; ¶s 8, 34) of the motor (M) during a closing action as a reference position (¶ 4) preform an entrapment process (¶s 32-34) in a section (¶ 4) excluding a mask section (dead zone; ¶s 4, 9-10) from the reference position to a predetermined position (¶ 11) toward an opening direction, side of the reference position, update (¶s 15, 18) the reference position when the arrested position of the motor is located toward a closing direction side of a set position (¶ 23), which is set in the mask section, and does not update the reference position when the arrested position of the motor is located toward an opening direction side of the set position (¶s 23-26, 33).
However, Terijima is silent to performing a soft stop process that stops supplying power to the motor before rotation of the motor is arrested during a subsequent N number of closing actions, and after performing the soft stop process N number of times, not perform the soft stop process in a next closing action aft the N number of closing actions.
In claim 1, Knab teaches the mask section defined as being from the reference position (9, Psub1; Fig. 3, ¶ 15) to a predetermined position (11, Psuba; Fig. 3, ¶ 16) toward an opening direction, side of the reference position, and after updating the reference position (acknowledged in ¶ 3), perform a soft stop process that stops supplying power (11 and 11.1; Figs. 1-3) to the motor before rotation of the motor is arrested (¶s 7-8, 16-17, 30-32, 35-36) during a subsequent N number of closing actions, and after performing the soft stop process N number of times (Fig. 4, ¶s 30-31), not perform the soft stop process in a next closing action aft the N number of closing actions (Abstract and ¶s 17, 31-36).
For claim 1, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the drive device of  Terijima by adding a specified number of times of closing actions when the motor stopped with not performing the soft stop process in a next closing action as taught in Knab.  Doing so, allows the system to recalibrate so that any changes in the system mechanics that occur are detected and updated (Knab - ¶ 3), as well, stress and mechanical loads on the electric drive/mechanical components which allows for a considerable increase in the long-term robustness of the system (Knab - ¶ 7). 
Regarding claim 2, Terajima in view of Knab discloses the opening-closing body drive device according to claim 1, wherein the set position is set toward the opening direction side of the reference position (¶ 34, 47).  It also would have been obvious for a person skilled in the art to set the position based on the required design circumstances and using a known technique (MPEP 2143).
Regarding claim 3, Terajima in view of Knab discloses the opening-closing body drive device according to claim 1, wherein the set position (¶ s 23-26, 33) is set at a position that is the same as the reference position (¶ s 6-8, 34).  It also would have been obvious for a person skilled in the art to set the position based on the required design circumstances and using a known technique (MPEP 2143).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima in view of Koga (JP08240071A) and further in view of Knab.
Regarding claim 5, Terajima discloses an opening-closing body drive device (Figs. 1-2, ¶s 1, 12-13) comprising: a motor (M; Fig. 1, ¶ 13) that opens and closes an opening-closing body (12; Fig. 2, ¶ 12); and a controller (20; Fig. 2, ¶ 13) that controls driving of the motor (M), the controller being configured to: recognize an arrested position (fully closed position; ¶s 8, 34) of the motor (M) during a closing action as a reference position (¶ 4) preform an entrapment process (¶s 32-34) in a section (¶ 4) excluding a mask section (dead zone; ¶s 4, 9-10) from the reference position to a predetermined position (¶ 11) toward an opening direction, side of the reference position, update (¶s 15, 18) the reference position when the arrested position of the motor is located toward a closing direction side of a set position (¶ 23), which is set in the mask section, and does not update the reference position when the arrested position of the motor is located toward an opening direction side of the set position (¶s 23-26, 33).
However, Terajima is silent to the controller correcting the length of the mask section to offset a difference of the arrested position and the initial reference position.  Terijima is also silent to performing a soft stop process that stops supplying power to the motor before rotation of the motor is arrested during a subsequent N number of closing actions, and after performing the soft stop process N number of times, not perform the soft stop process in a next closing action aft the N number of closing actions.
In claim 5, Koga teaches the controller (30/32; Fig. 2, ¶  13) stores an initial reference position that is the reference position in initial setting, and when rotation of the motor (26; Figs. 2-3, ¶  13) is arrested during a closing action, the controller corrects the length (Fig. 4) of the mask section (¶ s 3, 25-28) to offset a difference of the arrested position and the initial reference position (¶ s 4, 16-28).
In claim 5, Knab teaches the mask section defined as being from the reference position (9, Psub1; Fig. 3, ¶ 15) to a predetermined position (11, Psuba; Fig. 3, ¶ 16) toward an opening direction, side of the reference position, and after updating the reference position (acknowledged in ¶ 3), perform a soft stop process that stops supplying power (11 and 11.1; Figs. 1-3) to the motor before rotation of the motor is arrested (¶s 7-8, 16-17, 30-32, 35-36) during a subsequent N number of closing actions, and after performing the soft stop process N number of times (Fig. 4, ¶s 30-31), not perform the soft stop process in a next closing action aft the N number of closing actions (Abstract and ¶s 17, 31-36).
For claim 5, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the opening-closing body drive device of Terajima by updating the controller to correct the length of the mask section to offset a difference of the arrested position and the initial reference position as taught by Koga.  Doing so, allows for a constant and accurate determination of the detection range (Koga - Purpose section and ¶ s 5, 7, 27, and 30).
For claim 5, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the drive device of  Terijima by adding a specified number of times of closing actions when the motor stopped with not performing the soft stop process in a next closing action as taught in Knab.  Doing so, allows the system to recalibrate so that any changes in the system mechanics that occur are detected and updated (Knab - ¶ 3), as well, stress and mechanical loads on the electric drive/mechanical components which allows for a considerable increase in the long-term robustness of the system (Knab - ¶ 7).
Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. Applicant argues, after revising the claims based on the Non-Final Rejection dated February 8, 2022, that that Terijima in view of Kamata does not teach a control device that, after performing the  soft stop process N number of times, does not perform the soft stop process during the next closing action.  However, Terijima in view of Knab teaches that a control device that, after performing the soft stop process N number of times, does not perform the same soft stop process during the next closing action, because a new shutoff position is calculated and performed in its place (Paragraphs 31-36) whether the drive motor remains on or is turned off. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lamm et al. (US6346787B1) teaches a method for positioning a part.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612 
5/18/2022                                                                                                                                                                                                       



/J.E.H./Examiner, Art Unit 3612